DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Response to amendments
Applicant’s amendments filed 11/16/2021 have been entered.
Claims 1 and 13 have been amended. Claims 17-19 have been newly added.
The objection to claim 13 has been withdrawn in view of Applicant’s amendments.
New Section 112(a) rejections on claims 17-19 have been added in view of Applicant’s amendments.
New Section 112(b) rejection on claim 19 has been added in view of Applicant’s amendments.
The Section 102 and 103 rejections have been withdrawn in view of Applicant’s amendments. However, a new Section 102 and 103 rejections have been implemented upon further search and consideration of the amended claims.

Claim Objections
Claim 12 is objected to because of the following informalities:  a minor grammatical error. The phrase “wherein second common warp” should read “wherein the second common warp”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
There appears to be no support for the limitation requiring the base layer and the binder layer to “share solely” a second common warp. This language is not explicitly described in the specification. Applicant points to paragraphs [0017]-[0021] and Figure 3 for support; however, paragraphs [0017]-[0021] does not appear to describe that the second common warp is “shared” 
Regarding claim 18,
There appears to be no support for the limitation requiring the base layer and the binder layer to be configured to avoid intersecting. Applicant points to Figure 3 to detail how the base layer and the binding layer are configured to avoid intersecting; however, the alleged teachings in Figure 3 are not explained in the body of the specification or Applicant’s remarks.
Regarding claims 2-17 and 19,
Claims 2-17 and 19 are rejected due to their ultimate dependencies on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19,
The combination of limitations requiring “the base layer and the binding layer share solely a second common warp”, as required in claim 1 from which claim 19 depends, and “the second common warp is employed in all layers other than the mesh layer” renders claim 19 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2003/0211797 A1).
Regarding claim 1,
Hill teaches a multilayered article of woven fabric (Hill: abstract; par. 0002, 0007, and throughout the disclosure). Figure 1B of Hill details an example in which the multilayer article comprises a woven base layer (i.e. the bottom most woven layer), a mesh layer (i.e. the middle woven layer having a mesh structure) disposed above the base layer, and a binder layer (i.e. the top woven layer which is bound through layer 140a to other layers in the multilayered article) disposed above the mesh layer as depicted in annotated Fig. 1B below. 

    PNG
    media_image1.png
    349
    774
    media_image1.png
    Greyscale

The mesh layer may be considered to utilize a first common warp (130) for each of the plurality of stacked wefts as the warp yarn 130 in the mesh layer extends through the entirety of said mesh layer (Hill: par. 0029). The base layer and the binding layer may be considered to share solely a second common warp (140a labeled above) which is distinct form the first common warp (130 labeled above) and each of the base layer and the binding layer is woven in a manner as to be separately bound to the mesh layer (see circled portions in the adapted Fig. 1B above) (Hill: par. 0029).
Regarding claim 3,
Hill teaches the multilayer article required by claim 1. Hill further teaches that the second common warp (140) may be a conductive yarn made of plural stranded (multifilament) yarn which may be composed of a metal strand mixed with an insulating strand that comprises polyester which is listed as a “resilient” yarn that is resistant to deflection as described in Applicant’s specification (Hill: par. 0029-0033 and 0040-0041; and Applicant’s PGpub: par. 0021). Thus the yarn may be considered to be resistant to deflection to some degree.
Regarding claims 4 and 5,
Hill teaches the multilayer article required by claim 1. Hill teaches the warp (130, first common warp in the mesh layer) may be composed of insulating yarn composed of polyester and the weft (120, stacked wefts) may be a conductive yarn made of plural stranded (multifilament) yarn which may be composed of a metal strand mixed with an insulating strand that comprises polyester which is listed as a “resilient” yarn that is resistant to deflection as described in Applicant’s specification (Hill: par. 0029-0033 and 0040-0041; and Applicant’s PGpub: par. 0021). Thus the yarn of the first common warp and the stacked wefts resilient to some degree.
Regarding claim 6,
Hill teaches the multilayer article required by claim 1. Hill teaches the weft (120, stacked wefts) may be a conductive yarn made of plural stranded (multifilament) yarn which may be composed of a metal strand mixed with an insulating strand that comprises polyester which is listed as a “resilient” yarn that is resistant to deflection as described in Applicant’s specification (Hill: par. 0029-0033 and 0040-0041; and Applicant’s PGpub: par. 0021). Thus the yarn of the stacked wefts may be considered resistant to deflection to some degree.
Regarding claim 16,
Hill teaches the multilayer article required by claim 1. Hill further teaches the first common warp (130) and the second common warp (140) may be made of different materials and thus would intrinsically have differing densities. For example, the first common warp may be composed of polyester and the second common warp may be composed of a metal or a metal mixed with another material (Hill: par. 0040-0041).
Regarding claim 18,
Hill teaches the multilayer article required by claim 1. Hill further teaches the base layer and the binding layer are separated by a mesh layer as shown in adapted Fig. 1B above and thus .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7-9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
Regarding claim 2,
Hill teaches the multilayer article required by claim 1. Hill further teaches that “at least two warp layers” may be arranged one above the other in which the additional layers (such as a top woven layer or an external or surface layer (a pattern layer as a woven fabric intrinsically has a pattern) that may be disposed above the binding layer) may be formed by two or more warp layers in which the second common warp layer (140) may extend through two or more of said Hill: par. 0032). Thus, one of ordinary skill in the art may construct the multilayer article of Hill in such a manner so that a pattern layer is disposed above the binding layer and shares the second common warp of the base and binding layer.
Regarding claims 7-9,
Hill teaches the multilayer article required by claim 2. Hill teaches the warp (130, first common warp in the mesh layer) may be composed of insulating yarn composed of polyester and the weft (120, stacked wefts) may be a conductive yarn made of plural stranded (multifilament) yarn which may be composed of a metal strand mixed with an insulating strand that comprises polyester which is listed as a “resilient” yarn that is resistant to deflection as described in Applicant’s specification (Hill: par. 0029-0033 and 0040-0041; and Applicant’s PGpub: par. 0021). Thus the yarn of the first common warp and the stacked wefts resilient to some degree.
Regarding claim 12,
Hill teaches the multilayer article required by claim 9. Hill further teaches the second common warp (140) may be an electrically conductive plural yarn that may be a wrapped yarn (Hill: par. 0040).
Regarding claim 15,
Hill teaches the multilayer article required by claim 2. Hill further teaches the mesh layer may be woven in a manner such as to form structural pockets, tubes, or recesses embedded therein (Hill: par. 0032). A tube structure may be considered to have a structural curve.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Liao (US 2009/0191777 A1).
Regarding claims 10 and 11,
Hill teaches the multi-layer article of woven fabric required by claims 1 and 2. Hill further teaches different yarns compositions, such as insulating or conductive yarns made of various materials may be utilized such as conventional or non-conventional materials (Hill: par. 0041-0042). The second warp yarn may be composed of conductive yarn wrapped with strands of insulating yarn made of the above materials (Hill: par. 0041-0042).
Hill is silent towards the second common warp yarn is a wrapped yarn, a tacked yarn, or a combination that explicitly includes yarn that is elastic, so as to render the fabric stretchable in the warp direction.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp (may correspond to the claimed second common warp yarn) and/or weft yarns include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Hill and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the second common warp of Hill to provide improved stretchability in the warp direction to provide improved stretchability and physical properties as taught by Liao.
Regarding claims 13 and 14,
Hill in view of Liao teaches the multi-layer article of woven fabric required by claims 11. Horter is silent towards the wefts of the binding layer and the pattern layer include yarn that is elastic, whereas to render the fabric stretchable in the weft direction.
Hill is also silent towards the wefts of the binding layer and the pattern layer is a wrapped yarn, a tacked yarn, or a combination and includes yarn that is elastic, so as to render the fabric stretchable in the weft direction.
Liao teaches the manufacture of woven fabrics that stretch in the warp and/or weft direction (Liao: abstract; par. 0002). The warp and/or weft yarns (may correspond to the weft yarns in the base layer and pattern layer) include an elastic yarn that is a wrapped yarn to provide the ability to stretch in the respective directions to provide a stretchy material with good recovery and physical properties (Liao: abstract; par. 0012-0013, 0039, 0047, and throughout the disclosure; claim 7).
Hill and Liao are in the corresponding field of woven fabrics with warp and weft yarns. Therefore, it would have been obvious to one of ordinary skill in the art to introduce wrapped elastic yarns into the weft yarns of the base and pattern layers of Hill to provide improved stretchability in the weft direction to provide improved stretchability and physical properties as taught by Liao.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Yoshida (US 6,010,652 A).
Regarding claim 17,
Hill teaches the multilayer article required by claim 1. Hill does not explicitly teach the mesh layer has a double-weave structure with hollow spaces. However, Hill does teach multilayer weaving structures forming cavities with two or more woven layers (sub layers) (Hill: par. 0032
Yoshida teaches a three-dimensional woven fabric structural material composed of weaving warp and weft yarns together to form a double-weaved structure having a plurality of cylindrical bag portions that result in hollow spaces located between the weaved sections between three or more layers of woven fabric for reinforcing core or intermediate materials (Yoshida: abstract; col. 1, lin. 11-19; col. 2, lin. 11-49; col. 5, lin. 65-67 – col. 6, lin. 1-3; col. 12, lin. 45-58; and throughout the disclosure). Figure 2 shows what may be considered a first and second sublayer of woven mesh that alternates above and below forming a double weave structure having hollow spaces (Yoshida: Fig. 2; col. 8, lin. 7-18). The resulting structure provides improved compressive strength and shape retention (Yoshida: col. 12, lin. 45-58).
Hill and Yoshida are in the corresponding field of woven articles for use in structural articles with hollow spaces. Therefore, it would have been obvious to one of ordinary skill in the art to construct the mesh layer of Hill to have a first and second sublayer construction which forms hollow spaces by a double-weave structure to provide improved compressive strength and shape retention as taught by Yoshida.

Response to Arguments
Applicant’s arguments filed 11/16/2021 are moot as they do not pertain to the updated prior art rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783